                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION



CLAYTON M. HIGH WOLF,                                  CIV. 18-5007-JLV

                   Petitioner,
                                                            ORDER
     vs.

UNITED STATES OF AMERICA,

                    Respondent.


                                  INTRODUCTION

      Petitioner Clayton High Wolf, appearing pro se, filed a petition to vacate,

correct or set aside his criminal judgment of conviction pursuant to

28 U.S.C. § 2255 (“2255 Petition”). (Docket 1). Following a jury trial, Mr.

High Wolf was convicted of one count of possession of a firearm and

ammunition by a prohibited person. United States v. High Wolf, CR. 14-

50093 (D.S.D. 2014), Dockets 81 & 95. Mr. High Wolf makes several

challenges to the conviction which will be addressed in this order. The

government moved to dismiss Mr. High Wolf’s 2255 Petition. (Docket 7).

The matter was referred to Magistrate Judge Veronica L. Duffy pursuant to the

court’s standing order of October 16, 2014, and 28 U.S.C. § 636(b)(1) for a

report and recommendation (“R&R”). The magistrate judge issued an R&R

concluding Mr. High Wolf’s 2255 Petition should be denied without an

evidentiary hearing. (Docket 11). Mr. High Wolf filed a supplemental

pleading to the 2255 Petition which purports to raise two additional claims.

(Docket 14). Given Mr. High Wolf’s pro se status, the court will construe his
factual recitation as objections to the magistrate judge’s findings. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be

liberally construed[.]”) (internal quotation omitted). Because the supplemental

pleading addresses the R&R, the court finds Mr. High Wolf timely filed

objections to the R&R.1 Id.

        Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. The court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id. For the reasons given below, the court overrules

Mr. High Wolf’s objections to the R&R and adopts the R&R in full. The court

denies Mr. High Wolf’s 2255 Petition.

                                     ANALYSIS

   I.       Facts and Procedural History

        Mr. High Wolf does not specifically challenge the factual findings made

by the magistrate judge. However, he argues the dash-camera video from

Rapid City Police Officer Carmen Visan’s patrol car “should properly be viewed




       Mr. High Wolf also filed an ex parte motion asking the court to appoint a
        1

special master “to resolve issues pursuant to 28 U.S.C. § 530(B), known as the
Citizens Protection Act of 1998.” (Docket 13). Section 530B addresses the
ethical standards for attorneys representing the government. 28 U.S.C.
§ 530B. For the reasons stated in this order, Mr. High Wolf’s motion is denied.

                                          2
in conformance with Fed. R. Evid. 401(a) & (b).” (Docket 14 at p. 2). He

asserts the video presents “undisputed facts” that when Officer Visan

conducted a search of Mr. High Wolf “the video clearly shows that no evidence

of ammunition or a weapon was taken from the person of Mr. High Wolf.” Id.

(capitalization omitted). The same video, he argues, shows Rapid City Police

Office Seth Walker conducting a search of Mr. High Wolf and no ammunition or

weapon was taken from his person. Id.

      Officer Visan testified at the jury trial. She testified that after asking Mr.

High Wolf to step out of the vehicle, she asked if he would allow her to conduct

a pat-down and he agreed. CR. 14-50093, Docket 105 at p. 54:12-19.

During the pat-down she felt what she thought might be “small caliber bullets”

in his “front, left pocket of his pants or shorts.” Id. at pp. 54:24 & 55:9. The

officer was not concerned at that point because no firearm was located, so she

continued with her request for his driver’s license. Id. at p. 55: 4-12 and

65:21-66:3. Because he did not have a license in his possession, the officer

asked for his full name, date of birth and social security number. Id. at

p. 55:14-16. She ran this information with dispatch to verify his driver’s

license. Id. at p. 55:18-19.

      The dispatcher reported Mr. High Wolf’s license was suspended and he

had “a warrant for driving under suspension.”      Id. at p. 58:9-11. At that

point, Officer Walker handcuffed Mr. High Wolf and Officer Visan placed him

under arrest. Id. at p. 58:23-24.


                                         3
      During trial, the government played the dash-camera video from Officer

Visan’s patrol car, with the government pausing the video from time-to-time for

questions of the officer. Id. at pp. 59:23-67:17. At the point of the arrest of

Mr. High Wolf, Officer Visan described what appeared on the video: “I searched

his pockets myself. . . . I just did it because I knew I was going to put him in

my car and I wanted to double check his pocket and make sure what I felt at

first was what it could have been.” Id. at pp. 67:25-68:5. The officer

identified for the jury that she appeared “on the left-hand side of the screen”

displaying the video. Id. at p. 68:6-8. She described conducting a more

thorough search of his left front pocket. Id. at p. 68:10-13. She reached all

the way to the bottom of a “fairly deep . . . mid-thigh” pocket. Id. at p. 68:17-

21. In the bottom of the pocket she “found lots of live bullets, .22 caliber.

. . . there were 39 . . . .” Id. at p. 69:2-5.

      Mr. High Wolf’s attorney took a screen shot of the initial pat-down by

Officer Visan. CR. 14-50093, Docket 106 at pp. 116:13-117:12. Defense

counsel then examined the officer about her perception of what was in Mr.

High Wolf’s pocket. Id. at pp. 119:20-120:18.

      Officer Walker also testified at trial. As Mr. High Wolf’s vehicle was

coming to a stop, the officer observed Mr. High Wolf “leaning over toward the

passenger side of the vehicle.” Id. at p. 138:2-3. Officer Walker approached

the vehicle and spoke to the two passengers still in the vehicle. Id. at

p. 139:8-10. Later, as he conducted an inventory search of the vehicle, Officer

                                           4
Walker located a Smith & Wesson .22 pistol under the front passenger seat.

Id. at p. 148:16-19. Officer Walker found the firearm was loaded. Id. at

p. 149:11-14. The magazine had “five rounds inside of it and one live round in

the chamber.” Id. at p. 149:19-22.

      Special Agent Randel Probst with the Bureau of Alcohol, Tobacco,

Firearms & Explosives testified at trial. He testified the Smith & Wesson

firearm was manufactured in Springfield, Massachusetts. Id. at p. 178:19-20.

Smith & Wesson also has another plant in Houlton, Maine, where firearm parts

are made, shipped to Springfield and distributed out of the Massachusetts

facility. Id. at p. 179:4-9. Based on his training and experience, Special

Agent Probst testified the firearm affected interstate commerce. Id. at

p. 180:1-3.

      Regarding the Remington .22 caliber ammunition, Special Agent Probst

testified it was manufactured in either Roanoke, Arkansas, or Bridgeport,

Connecticut, but not in South Dakota. Id. at p. 181 :21-25. Special Agent

Probst testified the ammunition traveled in interstate commerce. Id. at

p. 182:5-6.

      The jury found Mr. High Wolf guilty of felon in possession of a firearm or

ammunition. CR. 14-50093, Docket 81. In the special interrogatory, the jury

unanimously found, beyond a reasonable doubt, that Mr. High Wolf possessed

both the Smith & Wesson firearm and the Remington .22 caliber ammunition.

Id.

                                       5
II.   PROCEDURAL DEFAULT

      The R&R recommends dismissal with prejudice on the three grounds

asserted in Mr. High Wolf’s 2255 Petition. (Docket 11 at p. 12). Those

challenges are summarized as follows: (1) the government interfered with the

state of South Dakota’s independent prosecution “clear[ing] the way for a

prosecution in the District Court of the United States.” Id. at p. 4 (referencing

Docket 1 at p. 2); (2) the firearm “was not possessed ‘in or affecting interstate

commerce’ as required by 18 U.S.C. § 922(g)(1).” Id. (citing Docket 1 at p. 3);

and (3) “the jury verdict . . . is void because it was obtained through the use of

fraud, slander and libel.” Id. at p. 5 (referencing Docket 1 at p. 4).

      The magistrate judge arrived at that recommendation finding “[t]he three

grounds Mr. High Wolf asserts in his § 2255 motion . . . were not included as

grounds in his direct appeal.” Id. at pp. 8-9. Referencing United States v.

Frady, 456 U.S. 152, 167-68 (1982), and McNeal v. United States, 249 F.3d

747, 749 (8th Cir. 2001), the magistrate judge found “Mr. High Wolf has

procedurally defaulted [on] all three of his § 2255 grounds for relief.” Id. at p.

9. Mr. High Wolf does not challenge that finding but asserts ”he is in fact

actually innocent.” (Docket 14 at p. 1).

      “A motion under § 2255 is not a substitute for direct appeal . . . and is

not the proper way to complain about simple trial errors . . . .” Anderson v.

United States, 25 F.3d 704, 706 (8th Cir. 1994) (citation omitted). “[T]he

cause and prejudice exception does not apply to nonconstitutional or

                                         6
nonjurisdictional claims that could have but were not raised on direct appeal

. . . . A petitioner simply cannot raise a nonconstitutional or nonjurisdictional

issue in a § 2255 motion if the issue could have been raised on direct appeal

but was not.” Id. (citations omitted). “Where a defendant has procedurally

defaulted a claim by failing to raise it on direct review, the claim may be raised

in habeas only if the defendant can first demonstrate either ‘cause’ and actual

‘prejudice’ . . . or that he is ‘actually innocent.’ ” Bousley v. United States,

523 U.S. 614, 623 (1998).

      A petitioner’s burden of proof under the actual innocence test is high.

Schlup v. Delo, 513 U.S. 298, 324 (1995) (“To be credible, such a claim

requires petitioner to support his allegations of constitutional error with new

reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not presented at

trial.”). “[A] petitioner can obtain review of procedurally defaulted claims if he

produces reliable new evidence not available at trial which demonstrates that it

is more likely than not, that with this evidence no reasonable juror would have

convicted him.” Amrine v. Bowersox, 128 F.3d 1222, 1226-27 (8th Cir. 1997)

(referencing Schlup, 513 U.S. at 326-38).

      “If a petitioner presents sufficient evidence of actual innocence, he

should be allowed through this gateway permitting him to argue the merits of

his underlying constitutional claims.” Id. at 1227. “In deciding whether a

petitioner has made the necessary showing of innocence, a federal court must

                                         7
make its own determination of whether the ‘probative force of the newly

presented evidence in connection with the evidence of guilt adduced at trial’ is

sufficient to warrant consideration of the otherwise barred claims.” Id.

(quoting Schlup, 513 U.S. at 330-32). “The underlying reason for an actual

innocence gateway is that the ‘quintessential miscarriage of justice is the

execution of a person who is entirely innocent.’ ” Id. (quoting Schlup, 513 U.S.

at 324-26). “[A]n evidentiary hearing is not required on a claim of actual

innocence if development of the claim would not establish actual innocence.”

Bannister v. Delo, 100 F.3d 610, 617 (8th Cir. 1996).

      Mr. High Wolf’s actual innocence claim is resolved by the recitation of

facts above. Petitioner asserts this evidence constituted “fraud on the

machinery of the court through the willful use of slander. . . perjury . . .

through reckless disregard for the truth, and wilful [sic] blindness to the facts

of this case in violation of 18 U.S.C. § 530(B).” (Docket 14 at pp. 1-2)

(capitalization omitted).

      There is no merit to Mr. High Wolf’s claim the video did not support the

officers’ testimony. Likewise, there is no merit to his claim the officers must

have committed fraud on the court. Whether the officer’s dash-camera caught

the moment Officer Visan removed the .22 caliber ammunition from Mr. High

Wolf’s pants pocket is not the end of the matter. It was for the jury to evaluate

the evidence, including the credibility of the two officers when compared to the

dash-camera video. From the verdict, it is obvious the jury found beyond a

                                         8
reasonable doubt Mr. High Wolf possessed both the ammunition and the

firearm.

      Mr. High Wolf’s fourth objection “is insufficient to overcome the barrier of

procedural default in the absence of a showing sufficient to satisfy Schlup’s

actual innocence gateway.” Brownlow v. Groose, 66 F.3d 997, 999 (8th Cir.

1995).

      Mr. High Wolf further asserts he is factually innocent because the

government failed to prove he “ ‘knowingly’ possess[ed] either the firearm or

ammunition.” Mr. High Wolf claims he “was not in personal possession of any

ammunition or a firearm when he was search[ed] by both of the Rapid City

Police Officers[.]” (Docket 14 at p. 5). This assertion is without merit.

Officer Visan can be seen on the dash-camera video conducting a pat-down of

Mr. High Wolf. During the pat-down, the officer testified she felt what she

thought were small caliber bullets in his pocket, an assumption which turned

out to be true.

      At trial, Mr. High Wolf stipulated he was a convicted felon. CR. 14-

50093, Docket 72 at p. 6. He also knew he “was restricted from possessing a

firearm or ammunition[.]” (Docket 14 at p. 7). Both officers saw Mr. High

Wolf inside the vehicle making an evasive movement—reaching downward to

his right. The Smith & Wesson pistol was found in the location toward which

he moved—under the front passenger’s seat. The pistol contained a magazine

with five .22 caliber bullets and a live .22 caliber round in the chamber. This

                                        9
was the same type of ammunition found on Mr. High Wolf’s person. Simply

because Mr. High Wolf was courteous and cooperative at the scene does not

undermine the jury’s finding of guilt. His conduct satisfied the knowingly

element of § 922(g)(1). See CR. 14-50093, Docket 72 at p. 7 (“As used in this

instruction, an act is done ‘knowingly’ if the defendant realized what he was

doing and did not act through ignorance, mistake, or accident. You may

consider evidence of the defendant’s acts and words, along with all the

evidence, in deciding whether the defendant acted knowingly. The government

is not required to prove the defendant knew his acts or omissions were

unlawful.”).

      Mr. High Wolf’s fifth objection “is insufficient to overcome the barrier of

procedural default in the absence of a showing sufficient to satisfy Schlup’s

actual innocence gateway.” Brownlow, 66 F.3d at 999.


                                     ORDER

      For the reasons given above, it is

      ORDERED that Mr. High Wolf’s objections to the magistrate judge’s

report and recommendation (Docket 14) are overruled.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

11) is adopted in full.

      IT IS FURTHER ORDERED that the government’s motion (Docket 7) to

dismiss Mr. High Wolf’s 2255 Petition is granted.



                                        10
      IT IS FURTHER ORDERED that Mr. High Wolf’s 2255 Petition (Docket 1)

is dismissed with prejudice.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2253(c) and

Rule 11 of the Rules Governing Section 2255 Cases, the court declines to issue

a certificate of appealability. A certificate may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (emphasis added). A “substantial showing” under this section is a

showing that “reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). In other words, a “substantial showing” is made if a “court

could resolve the issues differently, or the issues deserve further proceedings.”

Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). Mr. High Wolf has not made

a substantial showing of the denial of a constitutional right.

      Although the court declines to issue a certificate of appealability, Mr.

High Wolf may timely seek a certificate of appealability from the United States

Court of Appeals for the Eighth Circuit under Federal Rule of Appellate

Procedure 22. See Governing Rule 11(a); Fed. R. App. P. 22.

      Dated January 27, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                        11
